The opinion of the court was rendered by
White, J.
This action is brought by the appellant to obtain a decree of divorce against the respondent David O. Bounds, and for a decree declaring certain property, the title of which is now in the name of Jane Bounds, the other respondent, to be the property of the appellant and the respondent David O. Bounds. The respondent David O. Bounds answered, and denied the alleged acts of cruelty and the fraud alleged as to the conveyance of the property to Jane Bounds. The respondent Jane Bounds denied the fraud alleged as to the conveyance to her of the property. The court below found against the appellant on all the issues and adjudged the title of the property to be rightfully in Jane Bounds. The court below, in addition to the findings of fact and conclusions of law, filed a written opinion, carefully weighing, analyzing, and comparing the testimony, which is very voluminous. We have carefully read the testimony and fully concur, not only in the find*594ings of fact and conclusions of law, but in tbe force and effect given to tbe testimony by tbe trial court.
It will do tbe litigants in tbis action no good to review in tbis opinion tbe testimony at length, and tbe public would not be benefited- thereby. It is tbe policy of tbe law to discourage divorces, and, unless tbe evidence clearly warrants a different conclusion from that arrived at by tbe trial court, in a case where tbe court fails to find tbe allegations of tbe complaint sustained by tbe evidence, we will not disturb tbe findings of tbe court. Tbe appellant and tbe respondent David 0. Bounds bad lived together over twelve years. They are tbe parents of three children as tbe result of that union, who yet need their joint care and support. We do not regard tbe differences between tbe appellant and her husband as irreconcilable. We are very much impressed, as was tbe court below, after reading tbe testimony in tbis case; that tbe father of tbe appellant and the mother of tbe respondent David 0. Bounds have sown tbe seeds of discord between tbe husband and wife. With tbis malign influence removed, we see no reason why tbe father and mother of tbe helpless children involved in tbis litigation may not again resume tbe marriage relations.
Tbe judgment of tbe court below is affirmed.
Dunbar, C. J., and Anders, Reavis and Fullerton, JJ., concur.